Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. ‘Fel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern Disteict of New York
Exectaive Director Jennifer L. Brown
Attiomey-in-Charge
USDC SDNY
February 27, 2020 DOCUMENT
ELECTRONICALLY FILED
MATT DATE FILED: W
The Honorable Judge Andrew L. Carter, Jr. D

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Mohammed Altaf Hossain
19 Cr. 756 (ALC)

Dear Judge Carter:

I write, with the consent of the government, to respectfully request that the
Court adjourn the conference currently scheduled for tomorrow, Friday, February
28, 2020. I previously submitted a deferred prosecution request to the government
for its consideration and it is my understanding that the request has been approved.
However, some additional time is needed to prepare the required paperwork. I
request that the matter be adjourned to a date during the week of March 9¢4 and I
anticipate that the case will be resolved at that time.

I thank the Court for its attention to this matter.

Respectfully submitted,

/s/ Jennifer Willis

Jennifer Willis

Assistant Federal Defender
(212) 417-8743

The conferencecurrently scheduled for
February 28, 2020 at 10:30 a.m. is
ADJOURNED until March 9, 2020
at 10:30 a.m. in Courtroom 1306 at
the Thurgood Marshall United States

cc: AUSA Brett Michael Kalikow (by ECF) Courthouse, 40 Foley Square, New

US PTSO Mohammed Ahmed (by e-mail) York, NY.

HON, ANDREW L. CARTER, JA.
UNITED STATES DISTRICT JUDGE

2129] 2020

  

 

 
